UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 25, 2013 Southern National Bancorp of Virginia, Inc. (Exact name of registrant as specified in its charter) Virginia 001-33037 20-1417448 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 6830 Old Dominion Drive McLean, Virginia 22101 (Address of principal executive offices including zip code) Registrant's telephone number, including area code: (703) 893-7400 Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) [ ] Solicitingmaterial pursuant to Rule14a-12 under the Exchange Act (17CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders On April 25, 2013 Southern National Bancorp of Virginia, Inc. (the "Company") held its Annual Meeting of Stockholders, at which time stockholders were asked to consider three proposals, as follows: 1. To elect two (2)directors of Class I to serve on the Board of Directors of the Company until the Company’s 2016 annual meeting of stockholders, and each until their successors are duly elected and qualified, or until their earlier resignation or removal; 2. To ratify the appointment of Dixon Hughes Goodman LLP as the independent registered public accounting firm of the Company for the fiscal year ending December31, 2013; 3. To conduct an advisory (non-binding) vote regarding the compensation of the Company’s named executive officers. The vote tabulation was as follows: 1. Election of two Class I directors to serve for a term of three years: Votes For Votes Withheld Broker Non-Votes R. Roderick Porter W. Bruce Jennings 8,021,246l The following directors' terms of office continued after the Annual Meeting: Frederick L. Bollerer Neil J. Call Georgia S. Derrico John J. Forch Charles A. Kabbash 2. To ratify the appointment of Dixon Hughes Goodman LLP as the independent registered public accounting firm of the Company for 2013: Votes For Votes Against Votes Abstained Broker Non-Votes 0 3. Advisory (non-binding) vote regarding the compensation of the Company’s named executive officers: Votes For Votes Against Votes Abstained Broker Non-Votes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Southern National Bancorp of Virginia, Inc. (Registrant) Dated:April 29, 2013 By: /s/William H. Lagos William H. Lagos Senior Vice President and Chief Financial Officer
